Title: To John Adams from James Bowdoin, Sr., 30 July 1789
From: Bowdoin, James, Sr.
To: Adams, John



Sir
Boston July 30. 1789

By the Bill for establishing Judicial Courts in the United States, I observe there will be a District Judge for the District Court of Massachusetts.
Among the Candidates for this Office I have heard William Wetmore Esqr. of this Town repeatedly mentioned. As Mr. Wetmore has had a liberal Education, and early applied himself to the Study of the Law, in which for more than a dozen years he has been an able and diligent Practitioner, and being a Gentleman of reputation in his Profession, and one, who would, I believe, act with dignity & ability in this office, I beg leave to mention him to you as well qualified for it.
To this idea of Mr Wetmore, as you are well acquainted with him, I presume your own will be Consentaneous: in wch. case, I doubt not, he would think himself happy in being the Object of your recomendation to his Excellency the President of the United States.—With great respect I have the honour to be, Sir, Yr Excy’s most obt. Hble Servt.

James Bowdoin